DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-20 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Kim et al. (US-2018/0173942-A1), teaches discloses a method (¶0002), by one or more computing systems (Fig. 3; Fig. 15; ¶0056), comprising: receiving one or more inputs (¶0006); a particular semantic context of a plurality of semantic contexts (Fig. 2 and ¶0053-0054); processing the one or more non-video inputs to identify one or more non-verbal semantic contexts (¶0022); determining one or more actions to be performed by a digital avatar based on the one or more identified non-verbal semantic contexts (Fig. 7 and ¶0088-0089; Fig. 13 and ¶0119-0120); generating an output of the digital avatar comprising one or more non-verbal human characteristics corresponding to the one or more identified non-verbal semantic contexts (Fig. 13 and ¶0119-0123); and sending, to a client device, instructions to present the output of the digital avatar (Fig. 13 and ¶0119-0123; ¶0135-0137); wherein each of the plurality of semantic contexts are indicative of an expression (Fig. 2 and ¶0053-0054).
Tian Qi et al. (A semantic feature for human motion retrieval), teaches accessing a K-NN graph comprising a plurality of sets of nodes, wherein each set of nodes corresponds to a particular semantic context of a plurality of semantic contexts (Figure 6; page 399, section 1. INTRODUCTION, right column, 2nd paragraph; page 404, section 5.3. Motion Retrieval, right column, 1st paragraph); processing the one or more non-video inputs using the K-NN graph to identify one or more non-verbal semantic contexts corresponding to one or more sets of nodes (Figure 6; page 399, section 1. INTRODUCTION, right column, 2nd paragraph; page 404, section 5.3. Motion Retrieval, right column, 1st paragraph);
Li et al. (US-2015/0213604-A1), teaches generating an video output of the digital avatar (Figs. 9A-9C; ¶0017; ¶0073; ¶0085); present the video output of the digital avatar (Figs. 9A-9C; ¶0017; ¶0085).
Wang et al. (US-2013/0230255-A1), teaches the K-NN graph is generated based on identified relationships between different modalities of previous inputs and the corresponding outputs (Claim 1; ¶0005), and wherein the relationships are mapped to the K-NN graph (Claim 1; ¶0005; ¶0037; ¶0060-0064); the K-NN graph is generated using one or more machine-learning models that identify relationships between two or more modalities (Claim 1; ¶0002; ¶0005); identifying one or more nodes of a plurality of nodes of the K-NN graph, each of the one or more nodes associated with the one or more sets of nodes (¶0005; ¶0080).
Found references:
Ogawa et al. (US-2020/0357382-A1), teaches an oral communication device and related computing architectures and methods for processing data and outputting digital media content, such as via audio or visual media, or both. In another aspect, the following generally relates to computing architectures and machine intelligence to ingest large volumes of data from many different data sources, and to output digital media content (¶0002).
Moudy et al. (US-9,336,268-B1), teaches sentiment analyzer systems may include feedback analytics servers configured to receive and analyze feedback data from various client devices. Feedback data may be received and analyzed to determine feedback context and sentiment scores (Abstract). Moudy further teaches a specific content feedback data item may represent a user's expression (e.g., via a discussion post, review, evaluation, etc.) of positive sentiment regarding a reading assignment in an eLearning course (col 53, lines 17-20). 
Tong et al. (US-2017/0039750-A1), teaches animating and rendering an avatar. In embodiments, an apparatus may include a facial expression and speech tracker to respectively receive a plurality of image frames and audio of a user, and analyze the image frames and the audio to determine and track facial expressions and speech of the user. The tracker may further select a plurality of blend shapes, including assignment of weights of the blend shapes, for animating the avatar, based on tracked facial expressions or speech of the user (Abstract).
Millius et al. (US-2019/0034483-A1), teaches leverage machine learning to implement context determination and/or text extraction in computing device applications. Particular embodiments can include and use a machine-learned text extraction model that has been trained to receive one or more messages containing text and determine one or more portions of extracted text from the one or more messages as well as a corresponding user context assigned to each of the one or more portions of extracted text (Abstract). The operations include obtaining a first set of messages containing text from one or more applications of a mobile computing device (¶0009).
Zhang et al. (US-2019/0341058-A1), teaches a speaker recognition system includes a previously-trained joint neural network. An enrollment machine of the speaker recognition system is configured to operate the previously-trained joint neural network to enroll a new speaker based on audiovisual data featuring the newly enrolled speaker (Abstract). The diarization machine is configured to attribute speech-recognized text to the corresponding speaker (e.g., label the text with the speaker identity) (¶0042).
When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "… processing the one or more non-video inputs using the K-NN graph to identify one or more non-verbal semantic contexts corresponding to one or more sets of nodes, respectively, that characterize to the one or more non-video inputs;” “determining one or more actions to be performed by a digital avatar based on the one or more identified non-verbal semantic contexts;” “generating, in real-time responsive to receiving the one or more non-video inputs and based on the determined one or more actions, a video output of the digital avatar comprising one or more non-verbal human characteristics corresponding to the one or more identified non-verbal semantic contexts that characterize the one or more non-video inputs.” as recited by amended independent claim 1 (emphasis added) as described at least at paragraphs 29, 31, 58 of the specification of the invention.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claims 8 and 15 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619